Case 1:19-cv-02462-JMS-DLP Document 22 Filed 08/22/19 Page 1 of 3 PageID #: 139




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  JOHN M. KLUGE,                                   )
                                                   )
         Plaintiff,                                )
                                                   )
         v.                                        )           CASE NO. 1:19-cv-2462-JMS-DLP
                                                   )
  BROWNSBURG COMMUNITY                             )
  SCHOOL CORPORATION,                              )
  DR. JAMES SNAPP, Superintendent of               )
  Brownsburg Community School                      )
  Corporation, in his official capacity; PHIL      )
  UTTERBACK, President of the                      )
  Brownsburg Community School Corporation          )
  School Board, in his official capacity; JODI     )
  GORDON, Human Resources Director of              )
  Brownsburg Community School                      )
  Corporation, in her official capacity; and       )
  DR. BRET DAGHE, Principal of                     )
  Brownsburg Community School Corporation          )
  High School, in his official capacity,           )
                                                   )
         Defendants.                               )


  MOTION OF INDIANA YOUTH GROUP, INC. TO INTERVENE AS A DEFENDANT

        Indiana Youth Group, Inc. (“IYG”) respectfully moves to intervene as a defendant as of

 right pursuant to Fed. R. Civ. P. 24(a)(2) or, alternatively, for permissive intervention under Fed.

 R. Civ. P. 24(b)(1). The basis for this motion to intervene is set forth in the accompanying

 Memorandum of Law and the supporting declarations of Chris Paulsen, Laura Sucec, and Aidyn

 Sucec (the declarations are attached as Exhibits 1 through 3 to this motion).

        IYG submits a Conditional Answer, attached as Exhibit 4, to comply with Fed. R. Civ. P.

 24(c), but nevertheless intends separately to seek to dismiss Plaintiff’s amended complaint

 pursuant to Fed. R. Civ. P. 12(b)(6). IYG therefore respectfully requests that, if its motion to
Case 1:19-cv-02462-JMS-DLP Document 22 Filed 08/22/19 Page 2 of 3 PageID #: 140



 intervene is granted, the Court permit it to file a motion to dismiss and refrain from entering its

 proposed Answer on the docket.

        Counsel for Plaintiff John Kluge has informed IYG that Plaintiff opposes IYG’s request

 for intervention. Counsel for Defendants Brownsburg Community School Corporation (“BCSC”),

 Dr. James Snapp, Phil Utterback, Jodi Gordon, and Dr. Brett Daghe has informed IYG that

 Defendants do not object to IYG’s request for intervention as of right or IYG’s request for

 permissive intervention.




                                                 2
Case 1:19-cv-02462-JMS-DLP Document 22 Filed 08/22/19 Page 3 of 3 PageID #: 141



  August 22, 2019                          Respectfully submitted,

                                           /s/ Barbara J. Baird

                                           Barbara J. Baird
                                           The Law Office of Barbara J. Baird
                                           445 N. Pennsylvania St.
                                           Indianapolis, IN 46204
                                           Phone: (317) 854-5400
                                           bjbaird@bjbairdlaw.com

                                           Paul Castillo♦
                                           Camilla Taylor*♦
                                           Taylor Brown**♦
                                           Lambda Legal
                                           3500 Oak Lawn Avenue
                                           Suite 500
                                           Dallas, TX 75219-6722
                                           Phone: (214) 219-8585
                                           pcastillo@lambdalegal.org
                                           ctaylor@lambdalegal.org
                                           tbrown@lambdalegal.org
                                           *Chicago Office
                                           ** Atlanta Office

                                           D. Jean Veta♦
                                           Henry Liu♦
                                           William Isasi♦
                                           Isaac Belfer♦
                                           COVINGTON & BURLING, LLP
                                           One CityCenter
                                           850 Tenth St., N.W.
                                           Washington, D.C. 20001
                                           Phone: (202) 662-6000
                                           Fax: (202) 662-6291
                                           jveta@cov.com
                                           hliu@cov.com
                                           wisasi@cov.com
                                           ibelfer@cov.com

                                           ♦   Pro hac vice motion forthcoming

                                           Counsel for Indiana Youth Group




                                       3
